Dissenting Opinion by
Judge Rogers:
I respectfully dissent.
Pennsylvania Petroleum Association (PPA) complained that the rate schedule for electric services proposed by the Pennsylvania Power and Light Company (PP&L) included charges for residential and commercial space and water heating which were below the utility’s cost, and that the purpose of such insufficient rates was to destroy competition by PPA’s members1 *33in the space and water heating markets. Implicit in PPA’s complaint is a charge that some of the utility’s customers are being required to pay more for service than they should in order that PP&L, by undercharging others, may drive PPA’s members out of the water and space heating market. The Public Utility Law, Act of May 28, 1937, P.L. 1053, as amended, 66 P.S. §1101 et seq., requires that every rate demanded by a public utility shall be just and reasonable. I believe that private businesses which are in competition with a public utility and who complain that some of a utility’s rates have been fixed at levels below cost for the purpose of stifling competition are parties aggrieved by the PUC order approving the rates. The interest alleged is direct,2 immediate and substantial. It is also pecuniary, if this is still a requirement of standing. See Wm. Penn Parking Garage, Inc. v. City of Pittsburgh, supra note 2, at 195, 346 A.2d at 282.

 As the majority notes, PPA participated fully in the PUC hearings in this rate case.


 “The requirement that an interest be ‘direct’ simply means that the person claiming to be aggrieved must show causation of the harm to his interest by the matter of which he complains.” Justice Roberts in Wm. Penn Parking Garage, Inc. v. City of Pittsburgh, 464 Pa. 168, 195, 346 A.2d 269, 282 (1975).